  Case 18-40667          Doc 45    Filed 04/22/19 Entered 04/22/19 13:07:25           Desc Main
                                     Document     Page 1 of 3


                                  UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF MINNESOTA



In re:                                                        Petition No: 18-40667

Aspirity Holdings, LLC

                Debtor

_____________________________



                                        Entry of Appearance



         Please enter the appearance of Robert D. Loventhal, 15 Hammersmith Road Unit 13, Newport RI

02840, for the creditor, Matthew Gaetano for the above entitled matter.




                                                       Respectfully Submitted,
                                                       The Creditor,
                                                       Matthew Gaetano,
                                                       By his attorney




                                                       Robert D. Loventhal, Esq.
                                                       BBO# 305940
                                                       15 Hammersmith Road Unit 13
                                                       Newport, Rhode Island 02840
                                                       Rdllaw99@aol.com
  Case 18-40667      Doc 45     Filed 04/22/19 Entered 04/22/19 13:07:25          Desc Main
                                  Document     Page 2 of 3




                                      Certificate of Service

       I, Robert D. Loventhal, hereby certify that a true and correct copy of the above and
foregoing document has been forwarded to all counsel of record as set out below by
electronic mail.

Date: 4/22/19




                                                     ____________________________________
                                                     Robert D. Loventhal


Service List:

Matthew R. Burton
Morrison Sund, PLLC
5125 County Road 101
Suite 200
Minnetonk a, MN 55345
952-277-0125
Fax : 952-975- 0058
Email: mburton@mo rrisonsund.com

Steven B Nosek
2855 Anthony Ln S
Ste 201
St Anthony, MN 55418
612-335-9171
Email: snosek@noseklawfirm.com
 Case 18-40667      Doc 45     Filed 04/22/19 Entered 04/22/19 13:07:25   Desc Main
                                 Document     Page 3 of 3

James M. Jorissen
Briggs and Morgan, P.A.
80 South Eighth Street
Suite 2200
Minneapoli s, MN 55402
612-977-8400
Fax : 612-977- 8650
Email: jjorissen@bri ggs.com
